Opinion filed November 3, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-22-00183-CV
                                     __________

                 IN RE ROBERT STEVEN CHILDRESS


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Robert Steven Childress, filed this original petition for writ of
mandamus requesting we find that Judge Shane Long, the county judge for Palo
Pinto County, Texas, has neither set a hearing nor ruled upon Relator’s motions
regarding the removal of the executrix of his mother’s estate. Relator further
requests that we order Judge Long to set such motions for a hearing and to rule on
the motions.
      On October 25, 2022, the underlying proceedings were transferred to the 29th
Judicial District Court. See TEX. EST. CODE ANN. § 32.003(a)(2) (West 2020) (a
county court may transfer contested probate proceedings to a district court in
counties with no statutory probate court). Consequently, the Respondent can no
longer provide the relief Relator seeks, and Relator’s petition for a writ of mandamus
is now moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.
2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist
between the parties at any stage of the legal proceedings[.]”). In this regard,
mandamus cannot be issued against a new judge for the alleged acts and omissions
of a former judge. See In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228
(Tex. 2008) (orig. proceeding). We, as does any court, lack jurisdiction to decide a
moot controversy. In re Guardianship of Fairley, 650 S.W.3d 372, 379 (Tex. 2022).
      Accordingly, we dismiss the petition for writ of mandamus for want of
jurisdiction.




                                                    PER CURIAM


November 3, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2